*591ORDER
We have reviewed the petition for review, the stay motion and the opening brief. We conclude that petitioner has failed to raise a colorable constitutional claim to invoke our jurisdiction over this petition for review under the REAL ID Act, Pub.L. No. 109-13, Div. B, 119 Stat. 231 (2005). See Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001). Accordingly, respondent’s unopposed motion to dismiss this petition for review for lack of jurisdiction is granted because we lack jurisdiction to review the Immigration Judge’s discretionary determination that petitioner did not demonstrate that his removal would result in exceptional and extremely unusual hardship to a qualifying relative under 8 U.S.C. § 1229b(b)(1)(D). See 8 U.S.C. § 1252(a)(2)(B)(I); Martinez-Rosas v. Gonzales, 424 F.3d 926, 929-30 (9th Cir.2005); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir.2002).
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
DISMISSED.